 Case 3:13-cv-00756-O-BH Document 35 Filed 08/04/20                Page 1 of 1 PageID 190



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 CYDRIC COLEMAN,                                §
                                                §
         Plaintiff,                             §
                                                §
 v.                                             §     Civil Action No. 3:13-cv-00756-O-BH
                                                §
 UNITED STATES OF AMERICA,                      §
                                                §
         Defendant.                             §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        On September 23, 2019, the United States Magistrate Judge issued Findings, Conclusions,

and a Recommendation (the “FCR”) in this case. FCR, ECF No. 28. The FCR recommended that

the Court construe Petitioner Cydric Coleman’s (“Petitioner”) motion for relief from judgment

(the “Motion”) as a motion for relief from judgment under Federal Rule of Civil Procedure 60(b).

Id. at 1. The FCR further recommended that the Court deny the Motion. Id. Petitioner filed an

Objection to the Magistrate Judge’s FCR on October 10, 2019. Pet’r’s Obj., ECF No. 30. Petitioner

filed another Objection on November 21, 2019. Pet’r’s Obj., ECF No. 33.

        The Court has conducted a de novo review of the FCR and Petitioner’s Objections.

Plaintiff’s Objections are OVERRULED, and the Court ADOPTS the reasoning in the Magistrate

Judge’s FCR. The Court DENIES Petitioner’s Motion.

        SO ORDERED on this 4th day of August, 2020.


                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE




                                               1
